Cook, P. J.
(specially concurring in the dissenting opinion). I believe that the foregoing dissenting opinion prepared by Brother Ethridge correctly interprets the purposes of the guaranty banking law. To give effect to the entire act it is very clear to my mind that the common depositors, . as defined by the act, are necessarily preferred creditors. In other words, that class of creditors are first paid in full out of the *110guaranty fund, but if the guaranty fund is not sufficient, entire assets of the bankrupt bank are impounded to pay the balance due to. the common depositors. If the majority of the court are right section 34 of the act means nothing at all.
I fear that the court has written a statute, rather than enforced a statute already written. The history of banking just preceding the enactment of this statute explains and gives life to the thought reflected in the act. The money lenders, whether they were other banks or men who knew what they wanted, always absorbed the assets of insolvent banks, while the less capable depositors were left with the bag to hold, and financial ruin followed in the community affected by the failure of the bank. It is my opinion that the act in question reflects two dominant purposes, to wit: (1) The supervision and control of banking; (2) the protection of unsecured depositors.
The first purpose was to prevent wild-cat banking, while the second purpose was to pay the depositors in case there was. a disaster.